DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 17, 19-22, 25, 26, and 28-37 are pending in this application.  Claims 1-16, 18, 23, 24, and 27 have been cancelled.  Claims 17, 19-21, 25, 26, and 28-34 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-21, 25, 26, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US2015/0359251) and Carlson et al (US 2015/0237898) in view of Talebi et al (US 8029846) and Schiffman et al.
Jackson et al disclose a blended steviol glycoside composition, comprising: 76.8 wt% rebaudioside A, 18 wt % rebaudioside B, 1.3 wt % sodium chloride and 4 wt% glucose, wherein the composition (cf. table 21). Said composition provides an improved sweetness profile (see  entire document, especially paragraphs [0008]-[0011], claims 13-20, examples 1, 4-8, and tables 21 and 22).  Jackson et al disclose the use of thaumatin as a sweetener (claim 4).  Jackson et al disclose one or more sweeteners such as sucrose, fructose, glucose, thaumatin, xylose, rhamnose, and arabinose ([0009]).
Carlson et al disclose a blended steviol glycoside composition, comprising: 37% to 43% rebaudioside A, 37% to 43% rebaudioside B, 7% to 13% rebaudioside D, and 7% to 13% stevioside, based on the amount of rebaudioside A, rebaudioside B, rebaudioside D and stevioside in the blend (see entire document, especially claims 8 and 11). Carlson et al disclose thaumatin as a sweetener (paragraph [0050]).  Carlson et al disclose sweeteners such as sucrose, thaumatin, dextrose, maltose, fructose, and combinations thereof([0048], [0050]),.
The claims differ as to the specific ratios.
Talebi et al disclose a sweetener composition comprising steviol glycosides (i.e. rebaudioside A)and thaumatin (see entire document, especially claims 1 and 7). Talebi et al disclose the addition of rebaudioside B (claim 21).
Schiffman et al disclose synergism in sweetener compositions containing stevioside and thaumatin (see entire document, especially Table 1).
The prior art teaches the combination of steviol glycosides, including rebaudioside A and rebaudioside B,  and thaumatin.
It would have been obvious to one of ordinary skill in the art to use the claimed components as taught by Jackson et al, Carlson et al, and Talebi et al because the use and manipulation of known sweetener components is obvious, expected, and within the skill of the art.  Furthermore, as taught by Schiffman et al, synergism for sweetener combinations is known, expected, and obvious.
Once the art recognizes components as sweeteners then the manipulation and optimization of amounts would be obvious and expected.  In the absence of a showing to the contrary,  Applicant is using well-known components for their art-recognized function to obtain no more than expected results.  Applicant does not attach criticality to the claimed range.

Response to Arguments
Applicant's arguments filed November 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed components including a carbohydrate sweetener and thaumatin.
As set forth above, Jackson et al disclose a blended steviol glycoside composition, comprising: 76.8 wt% rebaudioside A, 18 wt % rebaudioside B, 1.3 wt % sodium chloride and 4 wt% glucose, wherein the composition. Jackson et al further disclose the use of thaumatin as a sweetener (claim 4).  Jackson et al disclose one or more sweeteners such as sucrose, fructose, glucose, thaumatin, xylose, rhamnose, and arabinose ([0009]).
Carlson et al disclose a blended steviol glycoside composition, comprising: 37% to 43% rebaudioside A, 37% to 43% rebaudioside B, 7% to 13% rebaudioside D, and 7% to 13% stevioside, based on the amount of rebaudioside A, rebaudioside B, rebaudioside D and stevioside in the blend. Carlson et al disclose thaumatin as a sweetener.  Carlson et al disclose sweeteners such as sucrose, thaumatin, dextrose, maltose, fructose, and combinations thereof.
The prior art teaches the combination of steviol glycosides, including rebaudioside A and rebaudioside B,  thaumatin, and a carbohydrate sweetener.  Synergism for sweetener combinations is known, expected, and obvious.
Once the art recognizes components as sweeteners then the manipulation and optimization of amounts would be both obvious and expected.  In the absence of a showing to the contrary,  Applicant is using well-known components for their art-recognized function to obtain no more than expected results.  Applicant does not attach criticality to the claimed ratios and ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
November 18, 2022